     Case 2:20-cv-01528-APG-DJA Document 7 Filed 09/08/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    BENCHMARK CONTRACTING, INC.,                         Case No. 2:20-cv-01528-APG-DJA
 5                           Plaintiff,
                                                           ORDER
 6           v.
 7    NEVADA PARTNERS INC.,
 8                           Defendant.
 9
10           This matter is before the Court on Defendant’s Motion to Extend Time to File Responsive

11   Pleading (ECF No. 1), filed on August 18, 2020. Plaintiff filed a Response (ECF No. 6) on

12   August 31, 2020. Defendant seeks to extend the time to file its responsive pleading until

13   September 8, 2020. It indicated that attempts were made to work with Plaintiff’s counsel to agree

14   upon an extension, but they were unable to secure agreement and need the additional time in

15   order to properly respond to the Complaint. Plaintiff opposes the extension request because it

16   contends that the good cause standard is not met. It argues that Defendant only claimed it needs

17   more time to locate documents and the standard 21 days response time should be sufficient to do

18   so. The Court respects Fed.R.Civ.P. 1’s directive to pursue the speedy resolution of litigation, but

19   also balances the interest of trying cases on the merits. It finds that the good cause standard has

20   been met in order to provide Defense counsel with sufficient time to prepare a responsive

21   pleading. It does not find that the short extension until September 8, 2020 will unduly delay this

22   litigation.

23           IT IS THEREFORE ORDERED that is Defendant’s Motion to Extend Time to File

24   Responsive Pleading (ECF No. 1) is granted.

25           DATED: September 8, 2020

26
                                                           DANIEL J. ALBREGTS
27                                                         UNITED STATES MAGISTRATE JUDGE
28
